Citation Nr: 0018519	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased apportionment of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits, in excess of the monthly amount of $255 from April 
1, 1998 to October 31, 1998.

2.  Whether the increased apportionment of $400 on behalf of 
the veteran's children, B. and H, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellee represented by:	None


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran served on active duty from April to July 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1998 and October 1998 Special 
Apportionment Decisions of the Nashville, Tennessee 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the May 1998 Special Apportionment Decision, the RO awarded 
the veteran's spouse $255 of the veteran's disability 
compensation on behalf of herself and the veteran's children, 
B. and H.  In an October 1998 Special Apportionment Decision, 
the RO increased the appellee's apportionment to $400, 
effective November 1, 1998.  

In his December 1998 VA Form 9, the veteran requested a 
hearing before a Member of the Board at the RO.  In a May 
1999 statement, the veteran withdrew his request for Travel 
Board hearing at the RO and requested that the case be sent 
directly to Board.

The Board notes that the appellee appealed the apportionment 
award of $255 on the basis that it was not enough and 
continued her appeal after the increase of the apportionment 
award to $400.  The veteran appealed the increase of the 
apportionment award to $400.  The RO complied with the 
simultaneously contested claims procedures and thus, both 
issues are before the Board for adjudication.   

FINDINGS OF FACT

1.  The veteran is receiving total disability compensation 
benefits on the basis of his service-connected psychosis.

2.  Evidence of record showed that, as of April 1998, the 
appellee was unemployed, that her total monthly income was 
food stamps, and her expenses consisted of groceries and 
rent.  Evidence of record showed that the veteran received 
$2179 in VA benefits. 

3.  In a May 1998 special apportionment decision, the RO 
granted an apportionment in the amount of $255 per month, 
effective April 1, 1998.

4.  In September 1998, the veteran reported that his monthly 
income consisted of his VA compensation benefits of $1964, 
$500 cash in the bank, and approximately $3,000 in assets.  
He listed monthly expenses of $1964.

5.  In a special apportionment decision, dated October 1998, 
the RO increased an apportionment of the veteran's disability 
compensation $400 per month. 

6.  The veteran and his spouse were divorced in April 1999.

7.  The evidence establishes that there was financial 
hardship on the part of the veteran's children.  

8.  An increased apportioned share of the veteran's VA 
compensation, totaling $400 per month from April 1, 1998 to 
October 31, 1998, would not cause the veteran undue hardship.

9.  An increased apportioned share of the veteran's VA 
compensation in excess of $400 per month would cause the 
veteran undue hardship.


CONCLUSIONS OF LAW

1.  The apportionment of the veteran's disability 
compensation of $400 per month for his spouse and his minor 
children, B. and H., effective from April 1998 to April 1999, 
was warranted.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 
3.450, 3.451 (1999).  

2.  The apportionment of the veteran's disability 
compensation of $400 per month for his minor children, B. and 
H., effective from April 1999, is warranted.  38 U.S.C.A. § 
5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (1999).  

3.  The requirements for an increased apportioned share of 
the veteran's VA disability compensation benefits in excess 
of $400 have not been met.  38 U.S.C.A. §§ 5107, 5307 (West 
1991); 38 C.F.R. §§ 3.102, 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran is service connected for 
psychosis, evaluated as 100 percent disabling.  In March 
1998, the appellee, the veteran's spouse, Teresita, filed a 
claim for apportionment of the veteran's disability 
compensation on behalf of herself and the veteran's minor 
children, B. and H.  In April 1998, the appellee reported 
that her only income was food stamps and that her expenses 
were $100 per week in groceries.  She reported that she did 
not have any transportation and was unemployed.  Evidence of 
record revealed that the veteran was in receipt of $2179 in 
VA benefits which included income for spouse and dependent 
children.  In a May 1998 special apportionment decision, 
apportionment in the amount of $255 per month was granted.  

In July 1998, the appellee contended that the apportionment 
award of $255 was not enough as she had to pay rent in the 
amount of $151 plus utility bills and buy groceries for 
herself and two children.  In a September 1998 financial 
status report, the veteran reported $1964 in income, $500 in 
cash in the bank and two cars worth $1000 each.  His expenses 
included $210 for rent, $400 for food, $75 for utilities, 
$450 for car insurance, $175 for car maintenance, $25 for 
laundry, $50 for medicine, $125 for tithes, and $554 for 
miscellaneous.  Evidence of record indicated that the veteran 
was receiving VA compensation in the amount of $2179 with 
$255 withheld.  

In an October 1998 Special Apportionment Decision, the RO 
determined that the apportionment should be increased to $400 
per month for the appellee and the veteran's minor children, 
B. and H., as the appellee had no income other than VA 
apportionment and food stamps and that the veteran had a 
surplus of $554.  At this time, the RO determined that a 
retroactive award of $400 would present hardship on the 
veteran.   

The veteran contends that the apportionment amount of $400 
causes him financial hardship.  Conversely, the appellee 
contends that apportionment in the amount of $400 is not 
enough.  Both parties state that the veteran does not provide 
any other monetary support for his children.

The record reflects that, in April 1999, the veteran and 
appellee were divorced.  In May 1999, the RO determined that 
the appellee was not entitled to any apportionment of the 
veteran's disability compensation for herself; however, the 
amount of the apportionment was not changed.

In a September 1998 financial status report, the veteran 
reported $1728 in income, and expenses totaling $1725, which 
included $250 for rent, $500 for food, $225 for car 
maintenance, $200 for dry cleaning and laundry, $50 for 
medication, $100 for church, and $400 for medical expenses.  
Evidence of record reveals that the veteran's VA disability 
compensation at that time was $2128, and that after $400 was 
withheld for apportionment, he received $1728. 

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
where the veteran is not living with his spouse or his 
children are not in his custody, and he is reasonably 
discharging his responsibility for the child's support, all 
or any part of his compensation may be apportioned.  38 
U.S.C.A. § 5307; 38 C.F.R. § 3.450 (1999).  Where hardship is 
shown to exist, compensation or pension may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the veteran.  38 C.F.R. § 3.451 
(1999).

The law further provides that without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, benefits may be specially apportioned between the 
veteran and his dependents on the basis of the facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as: 1) the amount 
of VA benefits payable; 2) other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and 3) special needs of the veteran, his or her 
dependents, and the apportionment claimants.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.

The Board will first address the issue of entitlement to an 
increased apportionment in excess of $255 for the period from 
April 1, 1998 to October 31, 1998.

Upon review, the evidence of record indicates that in April 
1998 the appellee's only income was food stamps.  Subsequent 
to the May 1998 Special Apportionment decision, her only 
income was food stamps and the amount apportioned, $255, 
whereas her monthly expenses were $551.  Therefore, financial 
hardship on the part of the appellee and the veteran's 
children was present.  Moreover, evidence of record in May 
1998 indicate that the veteran's income from VA disability 
compensation was $2179; no information as to the amount of 
his expenses was of record.  However, in a September 1998 
financial status report reveals that the veteran reported 
$1964 in income and had $554 in miscellaneous expenses.  The 
Board notes that the $255 apportionment amount was already 
deducted from the veteran's reported income (as the evidence 
shows the veteran's disability compensation was $2179) and 
was not listed as an expense.  Thereafter, in an October 1998 
Special Apportionment Decision, the RO increased the 
apportioned amount to $400 based on the veteran's September 
1998 financial status report but not effective until November 
1, 1998.  However, the Board finds that the evidence does not 
indicate that increasing the veteran's apportionment by $145 
per month from April through October 1998 would cause the 
veteran undue financial hardship.  Accordingly, the Board 
concludes that the apportionment award should be increased to 
$400 per month, for the period from April 1, 1998 to October 
31, 1998.   
 
The Board will address the issue of whether the increase of 
the apportionment to $400 was proper.  

As previously noted, the evidence of record indicates that 
the appellee's only income was the amount apportioned, $400 
and food stamps, whereas her monthly expenses were $551.  The 
veteran, in September 1998, listed monthly income as slightly 
more than his expenses, and the Board notes that the income 
report was after the $400 apportionment was withheld.  
Moreover, the veteran has admitted that he is not otherwise 
contributing to the support of his minor children and there 
is no evidence to demonstrate that hardship would operate 
upon the veteran as a result of an apportionment of the 
amount currently being apportioned, $400.  Accordingly, the 
Board concludes that the apportionment of $400 per month of 
the veteran's disability compensation for his minor children, 
B. and H., does not cause a hardship on the veteran and was 
warranted.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451.

As to the appellee's claim for increased apportionment in 
excess of $400, the Board acknowledges that the appellee 
initially reported that she was unemployed and relied on VA 
apportionment and food stamps to support herself and the 
veteran's two minor children and as a result had expenses 
higher than income.  However, in a recent statements, the 
appellee indicated that she had a job and was thinking of 
attending school to obtain a better job; however, she did not 
report the amount of her additional income or expenses.  The 
Board acknowledges that appellee's allegations that the 
veteran did not contribute to his two minor children.  
However, the basic fact remains that the veteran's sole 
source of monthly income is VA disability benefits, and that 
his monthly expenses are approximately equal to his monthly 
income.  Furthermore, the veteran is permanently and totally 
disabled with no real prospect of supplementing his monthly 
income in a reliable way.  In sum, the veteran's expenses 
equal his income.  Additionally, the Board notes that $400 
apportioned amount is approximately equal to 20 percent of 
the veteran's income.  To increase his expenses, by granting 
an increased apportioned share of his income to the appellee 
would create an undue hardship to the veteran.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increase in the 
apportionment of the veteran's disability compensation in 
excess of $400.


ORDER

Apportionment in the amount of $400 per month for the period 
from April 1, 1998 to October 31, 1998 is granted.  The 
apportionment of the veteran's disability compensation 
benefits in the amount of $400 for his minor children, B. and 
H., is proper.  Entitlement to an increase in the 
apportionment of the veteran's disability compensation in 
excess of $400 is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

